          Case 1:14-vv-00236-UNJ Document 133 Filed 11/02/20 Page 1 of 9




                 In the United States Court of Federal Claims
                                  OFFICE OF SPECIAL MASTERS
                                          No. 14-236V

    ************************* *
    VICTORIA NIFAKOS,           *                          TO BE PUBLISHED
                                *
                    Petitioner, *                          Special Master Katherine E. Oler
                                *
    v.                          *                          Filed: September 15, 2020
                                *
    SECRETARY OF HEALTH AND     *
    HUMAN SERVICES,             *                          Attorneys’ Fees & Costs;
                                *                          Reasonable Basis
                    Respondent. *
    ************************* *

Mark T. Sadaka, Mark T. Sadaka, LLC, Englewood, N.J., for Petitioner.
Ida Nassar, U.S. Department of Justice, Washington, D.C., for Respondent.

      DECISION ON MOTION FOR INTERIM ATTORNEYS’ FEES AND COSTS1

       On March 27, 2014, Victoria Nifakos (“Petitioner”) filed a petition for compensation in
the National Vaccine Injury Compensation Program (“the Vaccine Program”),2 alleging that she
suffered non-Hodgkin’s lymphoma that was caused or significantly aggravated by her receipt of
the Hepatitis A, Menactra, Varivax, and human papillomavirus (HPV) vaccinations on June 29,
2011. Pet. at 1, ECF No. 1.

        Pursuant to the agreement of the parties, an entitlement hearing was held on June 18 and
19, 2019. See Non-PDF Minute Entry of June 19, 2019. Petitioner now requests a second award
of interim attorneys’ fees and costs. Fees App., ECF No. 127 (Aug. 21, 2020).

1
  This Decision will be posted on the Court of Federal Claims’ website. This means the Decision will be
available to anyone with access to the internet. As provided by 42 U.S.C. § 300aa-12(d)(4)(B), however,
the parties may object to the Decision’s inclusion of certain kinds of confidential information. Specifically,
under Vaccine Rule 18(b), each party has fourteen days within which to request redaction “of any
information furnished by that party: (1) that is a trade secret or commercial or financial in substance and is
privileged or confidential; or (2) that includes medical files or similar files, the disclosure of which would
constitute a clearly unwarranted invasion of privacy.” Vaccine Rule 18(b). If, upon review, I agree that
the identified materials fit within this definition, I will redact such material from public access. Otherwise,
the Decision in its present form will be available. Id.
2
  The Vaccine Program comprises Part 2 of the National Childhood Vaccine Injury Act of 1986, Pub. L.
No. 99-660, 100 Stat. 3758, codified as amended at 42 U.S.C. §§ 300aa-10 through 34 (2012) (“Vaccine
Act” or “the Act”). Individual section references hereafter will be to § 300aa of the Act (but will omit that
statutory prefix).
                                                      1
         Case 1:14-vv-00236-UNJ Document 133 Filed 11/02/20 Page 2 of 9




       For the reasons discussed below, I hereby GRANT IN PART Petitioners’ application and
award a total of $89,757.03 in interim attorneys’ fees and costs.

   I.      Procedural History

         On June 1, 2018, Petitioner requested an award of interim attorneys’ fees and costs. ECF
No. 73. I subsequently granted in part Petitioner’s motion, deferring the issue of Dr. Shoenfeld’s
expert fees until the conclusion of entitlement proceedings. See Nifakos v. Sec’y of Health &
Human Servs., 2018 U.S. Claims LEXIS 1936 at *9 (Dec. 12, 2018). On July 20, 2020, Petitioner
filed a status report requesting that Dr. Shoenfeld’s expert fees now be granted, as the entitlement
hearing had concluded. ECF No. 124 at 1. Subsequently, I held a status conference in this case
on July 23, 2020. See Scheduling Order of July 23, 2020 at 1, ECF No. 126. At this status
conference, I explained to Mr. Sadaka that as a general rule, I do not issue more than one decision
on interim fees in a case, for reasons of judicial economy. However, I noted that due to the current
Covid-19 pandemic, I understood some practitioners were currently experiencing financial
hardship. Id. at 1.

        Mr. Sadaka explained that his firm was currently experiencing financial hardship due to
the Covid-19 pandemic, and that due to such hardship, he had thus far only been able to make a
partial payment to Dr. Shoenfeld. ECF No. 126 at 1. Accordingly, on August 21, 2020, Petitioner
submitted a second motion for interim fees and costs, requesting $62,822.57 in attorneys’ fees and
$30,475.59 in costs, for a total of $93,298.16. Fees App., Ex. A at 12, ECF No. 127 (Aug. 21,
2020).

        Respondent filed a response to Petitioner’s Motion on September 4, 2020. Fees Resp., ECF
No. 128 (Sept. 4, 2020). Respondent argues that “[n]either the Vaccine Act nor Vaccine Rule 13
contemplates any role for [R]espondent in the resolution of a request by a petitioner for an award
of attorneys’ fees and costs.” Id. at 1. Respondent adds, however, that he is “satisfied that the
statutory requirements for an award of attorney’s fees and costs are met in this case.” Id. at 2.
Additionally, he “respectfully recommends that [I] exercise [my] discretion and determine a
reasonable award for interim attorneys’ fees and costs.” Id. at 3.

   II.     Legal Standard

           A. Interim Attorneys’ Fees and Costs

       The Federal Circuit has held that an award of interim attorneys’ fees and costs is
permissible under the Vaccine Act. Shaw v. Sec’y of Health & Human Servs., 609 F.3d 1372 (Fed.
Cir. 2010); Avera v. Sec’y of Health & Human Servs., 515 F.3d 1343 (Fed. Cir. 2008). In Cloer,
the Federal Circuit noted that “Congress [has] made clear that denying interim attorneys' fees under
the Vaccine Act is contrary to an underlying purpose of the Vaccine Act.” Cloer v. Sec’y of Health
& Human Servs., 675 F.3d 1358, 1361-62 (Fed. Cir. 2012).

       In Avera, the Federal Circuit stated, “[i]nterim fees are particularly appropriate in cases
where proceedings are protracted, and costly experts must be retained.” Avera, 515 F.3d at 1352.
Likewise, in Shaw, the Federal Circuit held that “where the claimant establishes that the cost of

                                                 2
         Case 1:14-vv-00236-UNJ Document 133 Filed 11/02/20 Page 3 of 9




litigation has imposed an undue hardship and there exists a good faith basis for the claim, it is
proper for the special master to award interim attorneys' fees.” 609 F.3d at 1375. Avera did not,
however, define when interim fees are appropriate; rather, it has been interpreted to allow special
masters discretion. See Avera, 515 F.3d; Kirk v. Sec’y of Health & Human Servs., No. 08-241V,
2009 WL 775396, at *2 (Fed. Cl. Spec. Mstr. Mar. 13, 2009); Bear v. Sec’y of Health & Human
Servs., No. 11-362V, 2013 WL 691963, at *4 (Fed. Cl. Spec. Mstr. Feb. 4, 2013). Even though it
has been argued that a petitioner must meet the three Avera criteria -- protracted proceedings,
costly expert testimony, and undue hardship -- special masters have instead treated these criteria
as possible factors in a flexible balancing test. Avera, 515 F.3d at 1352; see Al-Uffi v. Sec’y of
Health & Human Servs., No. 13-956V, 2015 WL 6181669, at *7 (Fed. Cl. Spec. Mstr. Sept. 30,
2015).

         A petitioner is eligible for an interim award of reasonable attorneys’ fees and costs if the
special master finds that a petitioner has brought his petition in good faith and with a reasonable
basis. §15(e)(1); Avera, 515 F.3d at 1352; Shaw, 609 F.3d at 1372; Woods v. Sec’y of Health &
Human Servs, 105 Fed. Cl. 148 (2012), at 154; Friedman v. Sec’y of Health & Human Servs., 94
Fed. Cl. 323, 334 (2010); Doe 21 v. Sec’y of Health & Human Servs., 89 Fed. Cl. 661, 668 (2009);
Bear, 2013 WL 691963, at *5; Lumsden v. Sec’y of Health & Human Servs., No. 97-588V, 2012
WL 1450520, at *4 (Fed. Cl. Spec. Mstr. Mar. 28, 2012). The undue hardship inquiry looks at
more than just financial involvement of a petitioner; it also looks at any money expended by a
petitioner’s counsel. Kirk, 2009 WL 775396, at *2. Referring to Avera, former Chief Special
Master Golkiewicz in Kirk found that “the general principle underlying an award of interim fees
[is] clear: avoid working a substantial financial hardship on petitioners and their counsel.” Id.

           B. Good Faith
        The good faith requirement is met through a subjective inquiry. Di Roma v. Sec’y of Health
& Human Servs., No. 90-3277V, 1993 WL 496981, at *1 (Fed. Cl. Spec. Mstr. Nov. 18, 1993).
Such a requirement is a “subjective standard that focuses upon whether [P]etitioner honestly
believed he had a legitimate claim for compensation.” Turner v. Sec’y of Health & Human Servs.,
No. 99-544V, 2007 WL 4410030, at *5 (Fed. Cl. Spec. Mstr. Nov. 30, 2007). Without evidence
of bad faith, “petitioners are entitled to a presumption of good faith.” Grice v. Sec’y of Health &
Human Servs., 36 Fed. Cl. 114, 121 (1996). Thus, so long as Petitioner had an honest belief that
his claim could succeed, the good faith requirement is satisfied. See Riley v. Sec’y of Health &
Human Servs., No. 09-276V, 2011 WL 2036976, at *2 (Fed. Cl. Spec. Mstr. Apr. 29, 2011) (citing
Di Roma, 1993 WL 496981, at *1); Turner, 2007 WL 4410030, at *5.

           C. Reasonable Basis
        Unlike the good-faith inquiry, an analysis of reasonable basis requires more than just a
petitioner’s belief in his claim. Turner, 2007 WL 4410030, at *6-7. Instead, the claim must at
least be supported by objective evidence -- medical records or medical opinion. Sharp-Roundtree
v. Sec’y of Health & Human Servs., No. 14-804V, 2015 WL 12600336, at *3 (Fed. Cl. Spec. Mstr.
Nov. 3, 2015).

        While the statute does not define the quantum of proof needed to establish reasonable basis,
it is “something less than the preponderant evidence ultimately required to prevail on one’s

                                                 3
         Case 1:14-vv-00236-UNJ Document 133 Filed 11/02/20 Page 4 of 9




vaccine-injury claim.” Chuisano v. United States, 116 Fed. Cl. 276, 283 (2014). The Court of
Federal Claims affirmed in Chuisano that “[a]t the most basic level, a petitioner who submits no
evidence would not be found to have reasonable basis….” Id. at 286. The Court in Chuisano
found that a petition which relies on temporal proximity and a petitioner’s affidavit is not sufficient
to establish reasonable basis. Id. at 290. See also Turpin v. Sec'y Health & Human Servs., No. 99-
564V, 2005 WL 1026714, *2 (Fed. Cl. Spec. Mstr. Feb. 10, 2005) (finding no reasonable basis
when petitioner submitted an affidavit and no other records); Brown v. Sec'y Health & Human
Servs., No. 99-539V, 2005 WL 1026713, *2 (Fed. Cl. Spec. Mstr. Mar. 11, 2005) (finding no
reasonable basis when petitioner presented only e-mails between her and her attorney). The
Federal Circuit has affirmed that “more than a mere scintilla but less than a preponderance of proof
could provide sufficient grounds for a special master to find reasonable basis.” Cottingham v.
Sec’y of Health & Human Servs., No. 2019-1596, 2020 WL 4810095 at *5 (Fed. Cir. Aug. 19,
2020) (finding Petitioner submitted objective evidence supporting causation when she submitted
medical records and a vaccine package insert).

        Temporal proximity between vaccination and onset of symptoms is a necessary component
in establishing causation in non-Table cases, but without more, temporal proximity alone “fails to
establish a reasonable basis for a vaccine claim.” Chuisano, 116 Fed. Cl. at 291.

        The Federal Circuit has stated that reasonable basis “is an objective inquiry” and concluded
that “counsel may not use [an] impending statute of limitations deadline to establish a reasonable
basis for [appellant’s] claim.” Simmons v. Sec’y of Health & Human Servs., 875 F.3d 632, 636
(Fed. Cir. 2017). Further, an impending statute of limitations should not even be one of several
factors the special master considers in her reasonable basis analysis. “[T]he Federal Circuit
forbade, altogether, the consideration of statutory limitations deadlines—and all conduct of
counsel—in determining whether there was a reasonable basis for a claim.” Amankwaa v. Sec’y
of Health & Human Servs., 138 Fed. Cl. 282, 289 (2018). Objective medical evidence, including
medical records, can constitute evidence of causation supporting a reasonable basis. Cottingham,
2020 WL 4810095 at *7.

        “[I]n deciding reasonable basis the [s]pecial [m]aster needs to focus on the requirements
for a petition under the Vaccine Act to determine if the elements have been asserted with sufficient
evidence to make a feasible claim for recovery.” Santacroce v. Sec’y of Health & Human Servs.,
No. 15-555V, 2018 WL 405121, at *7 (Fed. Cl. Jan. 5, 2018). Special masters cannot award
compensation “based on the claims of petitioner alone, unsubstantiated by medical records or by
medical opinion.” 42 U.S.C. § 300aa-13(a)(1). Special masters and judges of the Court of Federal
Claims have interpreted this provision to mean that petitioners must submit medical records or
expert medical opinion in support of causation-in-fact claims. See Waterman v. Sec'y of Health &
Human Servs., 123 Fed. Cl. 564, 574 (2015) (citing Dickerson v. Sec'y of Health & Human Servs.,
35 Fed. Cl. 593, 599 (1996) (stating that medical opinion evidence is required to support an on-
Table theory where medical records fail to establish a Table injury)).

        When determining if a reasonable basis exists, many special masters and judges consider
a myriad of factors. It is appropriate to analyze reasonable basis through a totality of the
circumstances test that focuses on objective evidence. Cottingham, 2020 WL 4810095 at *4. The
factors to be considered may include “the factual basis of the claim, the medical and scientific

                                                  4
          Case 1:14-vv-00236-UNJ Document 133 Filed 11/02/20 Page 5 of 9




support for the claim, the novelty of the vaccine, and the novelty of the theory of causation.”
Amankwaa, 138 Fed. Cl. at 289. This approach allows the special master to look at each
application for attorneys’ fees and costs on a case-by-case basis. Hamrick v. Sec’y of Health &
Human Servs., No. 99-683V, 2007 WL 4793152, at *4 (Fed. Cl. Spec. Mstr. Nov. 19, 2007).

   III.    Discussion

           A. Undue Hardship
         The undue hardship inquiry looks at more than just financial involvement of a petitioner;
it also looks at any money expended by petitioner’s counsel. Kirk, 2013 WL 775396, at *2 (finding
“the general principle underlying an award of interim fees was clear: avoid working a substantial
financial hardship on petitioners and their counsel.”). As her Interim Motion points out, by the
time post-hearing briefing concluded in this case, Petitioner, and her counsel have been litigating
this claim for more than nine years. ECF No. 127 at 1.

        Successive motions for awards of interim fees are typically disfavored absent compelling
circumstances. See e.g. Kottenstette v. Sec'y of Health & Human Servs., No. 15-1016V, 2019 WL
5709372, at *2 (Fed. Cl. Spec. Mstr. Oct. 11, 2019) (granting a second interim fee award only in
light of a motion for review which would inevitably add “an indefinite period of…litigation
before…resolution of the case); Heinzelman v. Sec'y of Health & Human Servs, No. 07–01V, 2012
WL 1119389 (Fed. Cl. Spec. Mstr. Mar. 13, 2012) (Petitioner was not entitled to a third award of
interim attorneys’ fees because she failed to establish the special circumstances needed for such
an award); see also Otto v. Sec'y of Health & Human Servs., No. 16-1144, 2020 WL 1304189 (Fed.
Cl. Spec. Mstr. Feb. 10, 2020) (holding that granting successive interim awards strains judicial
resources and is contrary to the underlying intent of the Vaccine Act). To demonstrate undue
hardship, a Petitioner must demonstrate a compelling reason for a successive award of interim fees
and costs.

        In the Petitioner’s second application, the Petitioner cites undue hardship resulting from
“considerable costs over the 9-year course of this case…made worse due to the Covid-19
epidemic.” Fees App. at 2. The COVID-19 epidemic has had a significant impact on the United
States economy and such impact has been recognized by this court. See Monge-Landry v. Sec'y of
Health & Human Servs, No. 14-853V, 2020 U.S. Claims LEXIS 1250 at *14-*15 (Fed. Cl. Spec.
Mstr. Jun. 30, 2020) (recognizing the COVID-19 pandemic's continued disruption of the airline
industry in its calculation of appropriate interim fees). Given these unprecedented economic
circumstances, I find that the Petitioner would suffer undue hardship in the absence of a second
award of attorneys’ fees and costs.

           B. Good Faith and Reasonable Basis
        Respondent has not raised any specific objection to the good faith or reasonable basis for
this claim and in fact affirms he is satisfied that Petitioner has met the statutory and other legal
requirements for an award of attorneys’ fees and costs. See Fees Resp. at 2-3. I find that the
petition was filed in good faith.



                                                 5
         Case 1:14-vv-00236-UNJ Document 133 Filed 11/02/20 Page 6 of 9




        As discussed above, the threshold for reasonable basis is a much lower standard than the
burden to prove entitlement to compensation by preponderant evidence. In making a reasonable
basis determination, I must look at a totality of the circumstances, taking into account the factual
basis for the claim and the medical and scientific support offered. Petitioner has filed extensive
medical records in this case. See Exs. 1-8, 10, and 80. Petitioner has also filed three expert reports
in which Dr. Yehuda Shoenfeld and Dr. Jeffrey Gordon have offered expert medical opinions
supporting Petitioners’ theory and a potential mechanism for causation. Exs. 11, 78, 88. Each
expert filed medical literature in support of their reports, and Petitioner provided expert testimony
at the entitlement hearing. As such, I find that the petition has a reasonable basis.

       As there is no other reason to deny the award of interim attorneys’ fees and costs, I will
award Petitioners’ reasonable fees and costs in this instance.

           C. Attorneys’ Fees
       Petitioner requests $62,822.57 in attorneys’ fees.

                         i. Reasonable Hourly Rate

        A reasonable hourly rate is defined as the rate “prevailing in the community for similar
services by lawyers of reasonably comparable skill, experience and reputation.” Avera, 515 F.3d
at 1348 (quoting Blum, 465 U.S. at 896 n.11). In general, this rate is based on “the forum rate for
the District of Columbia” rather than “the rate in the geographic area of the practice of [P]etitioner's
attorney.” Rodriguez v. Sec'y of Health & Human Servs., 632 F.3d 1381, 1384 (Fed. Cir. 2011)
(citing Avera, 515 F. 3d at 1349).

        McCulloch provides the framework for determining the appropriate compensation for
attorneys' fees based upon the attorneys' experience. See McCulloch v. Sec'y of Health & Human
Servs., No. 09–293V, 2015 WL 5634323 (Fed. Cl. Spec. Mstr. Sept. 1, 2015). The Office of
Special Masters has accepted the decision in McCulloch and has issued a Fee Schedule for
subsequent years.3




3
 The 2015–2016 Fee Schedule can be accessed at:
http://www.cofc.uscourts.gov/sites/default/files/Attorneys-Forum-Rate-Fee-Schedule2015-2016.pdf.
The 2017 Fee Schedule can be accessed at:
http://www.cofc.uscourts.gov/sites/default/files/Attorneys-Forum-Rate-Fee-Schedule-2017.pdf.
The 2018 Fee Schedule can be accessed at:
http://www.cofc.uscourts.gov/sites/default/files/Attorneys%27%20Forum%20Rate%20Fee%20Schedule
%202018.pdf.
The 2019 Fee Schedule can be accessed at:
http://www.cofc.uscourts.gov/sites/default/files/Attorneys%27%20Forum%20Rate%20Fee%20Schedule
%202019.pdf.
The hourly rates contained within the schedules are updated from the decision in McCulloch, 2015 WL
5634323.
                                                   6
            Case 1:14-vv-00236-UNJ Document 133 Filed 11/02/20 Page 7 of 9




          Petitioner requests the following rates:4

              Timekeeper                   2018                 2019                   2020
                Paralegal
           Keri L. Congiusti             $156.00
           Michele Curry                 $150.55              $156.00                 $163.00
                Attorney
           Mark Sadaka                   $396.00              $405.00                 $422.00

       Mr. Sadaka’s requested rates are consistent with McCulloch and with what Mr. Sadaka has
previously been awarded in the Program. See, e.g., Nelson v. Sec’y of Health & Human Servs.,
15-615V (Fed. Cl. Spec. Mstr. Jan. 22, 2018); Pasquinelli v. Sec’y of Health & Human Servs., No.
14-1156V, 2017 WL 6816707 (Fed. Cl. Spec. Mstr. Dec. 13, 2017); Rolshoven v. Sec’y of Health
& Human Servs., No. 14-439V, 2017 WL 5472577 (Fed. Cl. Spec. Mstr. Oct. 19, 2017); Ladue v.
Sec’y of Health & Human Servs., No. 12-553V, 2018 WL 6978075 (Fed. Cl. Spec. Mstr. Dec. 14,
2018); Allard v. Sec’y of Health & Human Servs., 2020 U.S. Claims LEXIS 1668 (Fed Cl. Spec.
Mstr. Aug. 5, 2020).

       Accordingly, I find the requested rates for 2018-2020 to be reasonable and that no
adjustment is warranted.

                           ii. Hours Reasonably Expended

         Attorneys' fees are awarded for the “number of hours reasonably expended on the
litigation.” Avera, 515 F.3d at 1348. Ultimately, it is “well within the Special Master's discretion
to reduce the hours to a number that, in [her] experience and judgment, [is] reasonable for the work
done.” Saxton ex rel. Saxton v. Sec'y of Health & Human Servs., 3 F.3d 1517, 1522 (Fed. Cir.
1993). In exercising that discretion, special masters may reduce the number of hours submitted
by a percentage of the amount charged. See Broekelschen v. Sec'y of Health & Human Servs., 102
Fed. Cl. 719, 728-29 (2011) (affirming the special master's reduction of attorney and paralegal
hours); Guy v. Sec'y of Health & Human Servs., 38 Fed. Cl. 403, 406 (1997) (affirming the special
master's reduction of attorney and paralegal hours). While attorneys may be compensated for non-
attorney-level work, the rate must be comparable to what would be paid for a paralegal or secretary.
See O'Neill v. Sec'y of Health & Human Servs., No. 08–243V, 2015 WL 2399211, at *9 (Fed. Cl.
Spec. Mstr. Apr. 28, 2015). Clerical and secretarial tasks should not be billed at all, regardless of
who performs them. See, e.g., McCulloch, 2015 WL 5634323, at *26.

       Petitioners’ counsel has provided a breakdown of hours billed. Fees App., Ex. A. I find
the hours to be largely reasonable, but a small reduction is necessary due to billing for what appears




4
    See Fees App. at 4.
                                                      7
          Case 1:14-vv-00236-UNJ Document 133 Filed 11/02/20 Page 8 of 9




to be administrative tasks5 and overbilling.6 Mr. Sadaka has been made aware that billing for
administrative tasks, such as updating internal files and receiving CM/ECF notifications, is not
compensable. See, e.g., Nemmer v. Sec’y of Health & Human Servs., No. 14-236V, 2020 U.S.
Claims LEXIS 610 at *10 (Fed. Cl. Spec. Mstr. Feb 20, 2020); Francis v. Sec’y of Health & Human
Servs., No. 15-527V, 2020 U.S. Claims LEXIS 570 at *9-*10 (Fed. Cl. Spec. Mstr. Mar. 3, 2020).
Because several of these entries are part of larger blocks of time, I will reduce the fees awarded by
5%.

        Total fees to be awarded: $59,681.44.

            D. Reasonable Costs
         Petitioner requests a total of $30,475.59 in costs, which includes obtaining medical records,
travel, postage costs and expert witness fees. Fees App., Ex. A at 12.

                         i.      Expert Dr. Jeffery A. Gordon
        Petitioner requests $4,900.00 for costs related to expert witness Dr. Jeffrey Gordon. Fees
App., Ex. A at 12. Petitioner requests $1,500.00 for a retainer and $3,400 for other work. Fees
App., Ex. B at 3, 4. It appears that these costs are entirely related to Dr. Gordon’s testimony at the
hearing. Id. at 4. On June 18, 2019, Dr. Gordon billed $400.00 for a conference call with Mr.
Sadaka. Id. This does not appear in Mr. Sadaka’s billing statement. See generally, Fees App.,
Ex. A. I therefore will not compensate this time for Dr. Gordon. I award all other costs related to
this witness, for a total of $4,500.00

                         ii.     Expert Dr. Yehuda Shoenfeld
      Petitioner also requests $23,000 for costs related to expert witness Dr. Yehuda Shoenfeld.
Fees App., Ex. B at 5. I find these costs to be reasonable and award them in full.

                         iii.    Petitioner’s Miscellaneous Costs
       I have reviewed Petitioner’s remaining costs, which include the cost of travel, postage,
obtaining a copy of the transcript, and obtaining medical records. See Fees App., Ex. A at 12.
These costs are reasonable and I award them in full.

5
 See, e.g., billing entries on 4/5/2018, 6/28/2018, 7/31/2018, 8/1/2018, 8/15/2018, 8/29/2018, 10/1/2018,
11/30/2018, 1/16/2019, 4/3/2019, 4/8/2019, 5/10/2019, 5/13/2019, 5/16/2019, 6/3/2019, 6/4/2019,
6/5/2019, 6/17/2019, 9/30/2019, 11/6/2019, 1/9/2020, 1/10/2020, 1/27/2020, 4/24/2020, 7/10/2020, and
8/6/2020 for “draft notes to file”; billing entries on 6/26/2018, 1/24/2019, 2/27, 2019, 4/12/2019, 5/7/2019,
5/24/2020, 5/30/2019, 6/19/2019, 7/1/2019, 7/23/2019, 8/2/2019, 11/12/2019, 12/3/2019, 12/23/2019,
2/14/2020, 4/3/2020, 4/13/2020, 5/12/2020, 5/14/2020, 6/12/2020, and 7/17/2020 for reviewing CM/ECF
docket entries and orders.
6
  On June 5, 2019, Mr. Sadaka noted 1.2 hours for a conversation with expert Jeffrey Gordon. However,
Dr. Gordon only noted 30 minutes for this phone call. See Fees App., Ex. B at 4. On June 19, 2020, Mr.
Sadaka billed 4 hours for attendance at the entitlement hearing. Id. at 8. However, the proceedings began
at 9:00 AM and concluded by 12:09 PM, or 3 hours and 3 minutes. See Transcript of Proceedings, ECF
No. 104 at 1, 116.
                                                     8
             Case 1:14-vv-00236-UNJ Document 133 Filed 11/02/20 Page 9 of 9




            Total costs to be awarded: $30,075.59.

      IV.      Conclusion

        Accordingly, in the exercise of the discretion afforded to me in determining the propriety of
interim fee and cost awards, and based on the foregoing, I GRANT IN PART Petitioner’s
application, as follows:

            A lump sum in the amount of $89,757.03 representing reimbursement of Petitioner’s interim
            attorneys’ fees and costs in the form of a check jointly payable to Petitioner and her attorney,
            Mark T. Sadaka.

          In the absence of a motion for review filed pursuant to RCFC Appendix B, the Clerk of
    Court SHALL ENTER JUDGMENT in accordance with this decision.7

       Any questions regarding this Order may be directed to my law clerk, Neil Bhargava, by
email at neil_bhargava@cfc.uscourts.gov.

            IT IS SO ORDERED.


                                                                   s/ Katherine E. Oler
                                                                   Katherine E. Oler
                                                                   Special Master




7
  Pursuant to Vaccine Rule 11(a), entry of judgment is expedited by the parties’ joint filing of a notice
renouncing the right to seek review.


                                                       9
